Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/04/2021 has been entered.
 
	Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Propulsion Assembly in Claim 1.
Sensing device in claim 1.
Fuel control device in claim 1.
Energy storage device in claim 5.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
As such, the following interpretations will be made in reference to the specification:
Propulsion assembly will be interpreted to be a propeller or fan, as disclosed in paragraph 0021.
Sensing device will be interpreted to mean a combination of torque, current, voltage, and speed sensing as disclosed in paragraphs 0028-0029.
Fuel control device will be interpreted to mean a valve controller or switch as disclosed in paragraph 0044.
Energy storage device will be interpreted to mean a superconducting energy storage, battery or battery pack as disclosed in paragraph 0023.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 6-7, 9-10, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Rajashekara (US9586690B2, see IDS field 08/21/2018) and further in view of Bronicki (US5704209A).
Regarding Claim 1, Rajashekara teaches;
A hybrid electric propulsion system for an aerial vehicle, the hybrid electric propulsion system comprising (taught as a hybrid electric aero-propulsion system, abstract): 
an engine (taught as a turbine engine, column 1 line 65); 
a first electric machine mechanically coupled with the engine and configured to generate electrical power when driven by the engine (taught as a generator coupled to the engine, column 1 line 65-66); 
a fuel control device configured to selectively control a fuel flow to the engine (taught as an engine controller 144 used to control the rate of fuel flow, column 6 lines 52-56);
one or more power consuming loads electrically coupled with the first electric machine and configured to receive electrical power from the first electric machine, the one or more power consuming loads comprising a second electric machine (taught as a motor, column 1 line 67- column 2 line 1);
a propulsion assembly mechanically coupled with the second electric machine and configured to produce thrust when driven by the second electric machine (taught as a fan, column 2 lines 2-3); 
one or more sensing devices positioned onboard the aerial vehicle for detecting one or more performance indicators indicative of an electrical load on the engine (taught as various sensors, including torque, pitch, pressure, rotation, current, and voltage, element 162, column 6 lines 61-67); 
one or more controllers communicatively coupled with the one or more sensors, the one or more controllers configured to (taught as controllers, elements 140, 142, 144, 146, 148, column 6 lines 59-61): 
receive, from the one or more sensing devices, the one or more performance indicators indicative of the electrical load on the engine (taught as the engine controller receiving sensor data, column 6 lines 59-61); 
determine whether an electrical load change is present based at least in part on the one or more performance indicators (taught as measuring current and voltage, column 6 line 65-66); and 
generate, if the electrical load change is present, a control action in response to the electrical load change (taught as sending sensor info to the optimizer, which controls the system in response, column 7 lines 4-9). 
However, Rajashekara does not teach; 
 wherein the control action comprises activating the fuel control device to reduce the fuel flow to the engine, and decreasing an efficiency of the second electric machine.
Bronicki teaches; the control action the one or more controllers are configured to: activate the fuel control device to reduce the fuel flow to the engine (taught as reducing the fuel supply in the event of electrical load reduction, column 13 lines 10-25), and decreasing an efficiency of the second electric machine (taught as changing the vane angle to decrease the pressure ratio, and consequently the efficiency, in response to load decreases, column 3 lines 15-30. While this is not explicitly applied to a second electric machine, it would be obvious to extend the teachings of one compressor to multiple compressors in the system). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the trigger threshold as taught by Bronicki in the system taught by Rajashekara in order to reduce the amount of power. This helps reduce the risk of overspeed by quickly removing the excess energy in the flow, as taught by Bronicki (column 13 lines 10-25, column 13 lines 46-56). In other words, it would be obvious to reduce the fuel, e.g. the extracted power from the turbine, when less energy is needed from a lower load. 

Regarding Claim 6, Rajashekara as modified by Bronicki teaches;
The hybrid electric propulsion system of claim 1 (see Claim 1 rejection). However, Rajashekara does not teach; wherein if the electrical load change is a load decrease on the engine, the one or more controllers are further configured to: 
activate one or more variable geometry components of the engine so that the engine is operated in a manner which reduces a torque output of the engine.
Bronicki teaches; and wherein if the electrical load change is a load decrease on the engine, the one or more controllers are further configured to: 
activate one or more variable geometry components of the engine so that the engine is operated in a manner which reduces a torque output of the engine (taught as taught as detecting the electrical load, and if there is a load decrease, reposition the adjustable vanes to reduce the efficiency of the compressor, column 14 lines 1-12). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the trigger threshold as taught by Bronicki in the system taught by Rajashekara in order to reduce the amount of power. This helps reduce the risk of overspeed by quickly removing the excess energy in the flow, as taught by Bronicki (column 13 lines 46-56). In other words, it would be obvious to reduce the fuel, e.g. the extracted power from the turbine, when less energy is needed from a lower load. 

Regarding Claim 7, Rajashekara as modified by Bronicki teaches;
The hybrid electric propulsion system of claim 1 (see Claim 1 rejection). Rajashekara further teaches; wherein the first electrical machine is an electric generator and the second electric machine is an electric motor electrically coupled with the electric generator (taught as a generator and a motor coupled together to the turbine engine, column 1 line 65 – column 2 line 1). 

Regarding Claim 9, Rajashekara as modified by Bronicki teaches;
The hybrid electric propulsion system of claim 1 (see Claim 1 rejection). Rajashekara further teaches;
control an energy storage device to deliver electrical power to the second electric machine (taught as the energy storage subsystem being used to power the motor controlling the fan, column 2 lines 58-61). However, Rajashekara does not explicitly teach the trigger event; wherein if the electrical load change is a load increase on the engine. 
While Rajashekara does not explicitly teach for a transient time period, the energy storage is inherently only capable of providing energy for a transient time period, as the storage is not infinite and would run out eventually.
While Rajashekara does not explicitly teach the trigger event; if the electrical load change is a load increase on the engine is not explicitly described, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a system to use the stored energy collected from overproduction in ties when more energy is needed, for example, bursts of speed. The system taught by Bronicki is capable of detecting changes in electrical load level already (column 14 lines 1-12), and the use for detecting a load change  as a trigger has been described in other claim rejections, e.g. Claims 6-7. By using the storage system, rather than increasing the turbine speed, one can avoid overspending the turbine which would potentially damage the engine and endanger the occupants. In addition, it would be obvious to only supply energy from the storage system when the load is increased, as otherwise one would waste energy by supplying more energy than needed; one does not activate a backup power source unless it is needed. 

Regarding Claim 10, Rajashekara teaches;
A method for operating a hybrid electric propulsion system for an aerial vehicle (taught as a hybrid turbo electric aero-propulsion system, abstract), the method comprising: 
receiving, from one or more sensing devices positioned onboard the aerial vehicle, one or more performance indicators indicative of an electrical load on the engine (taught as measuring current and voltage, column 6 lines 65-66, which is sent to the engine controller, column 6 lines 59-61), the engine mechanically coupled with an electric machine configured to generate electrical power when driven by the engine (taught as a generator coupled to the engine, column 1 lines 65-66), the electric machine electrically coupled with one or more power consuming devices (taught as being coupled to a motor and energy storage subsystem, column 1 line 65-column 2 line 2), wherein at least one of the one or more power consuming devices are mechanically coupled with a propulsion assembly (taught as being coupled to a motor that drives a fan, column 1 line 67-column 2 line 3); 
determining whether an electrical load decrease on the engine is present based at least in part on the one or more performance indicators (taught as measuring current and voltage, column 6 lines 65-66, which is sent to the engine controller, column 6 lines 59-61); 
However, Rajashekara does not teach; if the electrical load decrease on the engine is present, a control action in response to the electrical load decrease, wherein generating the control action comprises reducing a fuel flow to the engine and decreasing an efficiency of the second electric machine.
Bronicki teaches; 31325429-1/GECV-758generating, if the electrical load decrease on the engine is present, a control action in response to the electrical load decrease (taught as taught as detecting the electrical load, and if there is a load decrease, generating a control action as repositioning the vanes, column 14 lines 1-12) wherein generating the control action comprises reducing a fuel flow to the engine (taught as reducing the fuel supply in the event of electrical load reduction, column 13 lines 10-25) and (taught as changing the vane angle to decrease the pressure ratio, and consequently the efficiency, in response to load decreases, column 3 lines 15-30. While this is not explicitly applied to a second electric machine, it would be obvious to extend the teachings of one compressor to multiple compressors in the system). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the trigger threshold as taught by Bronicki in the system taught by Rajashekara in order to reduce the amount of power. This helps reduce the risk of overspeed by quickly remove the excess energy in the flow, as taught by Bronicki (column 13 lines 10-25, 46-56). In other words, it would be obvious to reduce the fuel, e.g. the extracted power from the turbine, when less energy is needed from a lower load. 

Regarding Claim 13, Rajashekara as modified by Bronicki teaches;
The method of claim 10 (see Claim 10 rejection). However, Rajashekara does not teach; wherein the control action further comprises: 
controlling one or more variable geometry components of the engine to move such that the engine is operated in a less efficient manner.
Bronicki teaches; wherein the control action further comprises: 
controlling one or more variable geometry components of the engine to move such that the engine is operated in a manner which reduces a torque output of the engine (taught as taught as detecting the electrical load, and if there is a load decrease, reposition the vanes to reduce efficiency, column 14 lines 1-12).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the trigger threshold as taught by Bronicki in the system taught by Rajashekara in order to reduce the amount of power. This helps reduce the risk of overspeed by quickly remove the excess energy in the flow, as taught by Bronicki (column 13 lines 46-56). In other words, it would be obvious to reduce the fuel, e.g. the extracted power from the turbine, when less energy is needed from a lower load. 

Regarding Claim 14, Rajashekara as modified by Bronicki teaches;
The method of claim 10 (see Claim 10 rejection). Rajashekara further teaches; wherein the control action further comprises: 
controlling the electric machine or at least one of the one or more power consuming devices (taught as devices/subsystems, column 5 lines 57-63). However, Rajashekara does not teach; to operate in a manner which reduces a torque output of the engine.
Bronicki teaches; controlling the electric machine to operate in a manner which reduces a torque output of the engine (taught as taught as detecting the electrical load, and if there is a load decrease, reposition the vanes to reduce efficiency of the compressor, column 14 lines 1-12).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the trigger threshold as taught by Bronicki in the system taught by Rajashekara in order to reduce the amount of power. This helps reduce the risk of overspeed by quickly remove the excess energy in the flow, as taught by Bronicki (column 13 lines 46-56). In other words, it would be obvious to reduce the fuel, e.g. the extracted power from the turbine, when less energy is needed from a lower load. 

Regarding Claim 15, Rajashekara as modified by Bronicki teaches;
The method of claim 10 (see Claim 10 rejection). However, Rajashekara does not teach; wherein the control action further comprises: 
controlling the propulsion assembly in a manner which reduces a torque output of the engine for a transient time period.
Bronicki teaches; wherein the control action further comprises: 
controlling the propulsion assembly in a manner which reduces a torque output of the engine (taught as taught as detecting the electrical load, and if there is a load decrease, reposition the vanes to reduce efficiency while the load remains low, column 14 lines 1-12).
While Rajashekara does not explicitly teach a transient time period, the energy storage is inherently only capable of providing energy for a transient time period, as the storage is not infinite and would run out eventually.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the trigger threshold as taught by Bronicki in the system taught by Rajashekara in order to reduce the amount of power. This helps reduce the risk of overspeed by quickly remove the excess energy in the flow, as taught by Bronicki (column 13 lines 46-56). In other words, it would be obvious to reduce the fuel, e.g. the extracted power from the turbine, when less energy is needed from a lower load. 

Claims 4 -5, 8, 11-12, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Rajashekara (US9586690B2, see IDS field 08/21/2018) as modified by Bronicki (US5704209A), and further in view of Soucy (US20050147490A1).
Regarding Claim 4, Rajashekara as modified by Bronicki teaches;
The hybrid electric propulsion system of claim 1 (see Claim 1 rejection). However, Rajashekara does not teach; further comprising: 
a physical braking system mechanically coupled with the engine, and wherein if the electrical load change is a load decrease on the engine, in generating the control action the one or more controllers are configured to: 
activate the physical braking system to reduce a torque output of the engine.
Soucy teaches; a physical braking system mechanically coupled with the engine, and wherein if the electrical load change is a load decrease on the engine, in generating the control action the one or more controllers are configured to: 
activate the physical braking system to reduce a torque output of the engine (taught as in response to a decrease in primary load power requirement, redirect power to a secondary load, paragraph 0013, which can be a braking component, such as taking power from the traction motors and directing it to a flywheel to dissipate/collect energy from the turbine, paragraph 0041)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the trigger threshold as taught by Soucy in the system taught by Rajashekara in order to reduce the amount of power. This helps reduce the risk of overspeed by quickly removing the excess energy in the flow. In other words, it would be obvious to reduce the fuel or reduce the torque of the engine, e.g. the extracted power from the turbine, when less energy is needed from a lower load state, while preventing additional wear on the turbine itself by maintaining a constant operational speed, as taught by Soucy (paragraph 0008). 

Regarding Claim 5, Rajashekara as modified by Bronicki teaches;
The hybrid electric propulsion system of claim 1 (see Claim 1 rejection). Rajashekara further teaches; further comprising: 
an energy storage device electrically coupled with the first electric machine and electrically coupled with the second electric machine (taught as an energy storage subsystem, column 2 line 58), the energy storage device is configured to receive an amount of excess electrical power from the first electric machine (taught as storing excess energy, column 4 lines 65-67). However, Rajashekara does not teach the trigger event; wherein if the electrical load change is a load decrease on the engine.
Soucy teaches; and wherein if the electrical load change is a load decrease on the engine, the energy storage device is configured to receive an amount of excess electrical power from the first electric machine (taught as in response to a decrease in primary load power requirement, redirect power to a secondary load, paragraph 0013, which can be a power accumulation component, e.g. a battery, paragraph 0041).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the trigger threshold as taught by Soucy in the system taught by Rajashekara in order to create a trigger to store excess energy. While reducing the energy produced by the turbine helps avoid overspeed, it would be beneficial to be able to absorb or store that energy for later use to improve the efficiency of the system, and is a common concept in other vehicles, like hybrid cars, for regenerative braking (e.g. the Toyota Prius). 

Regarding Claim 8, Rajashekara as modified by Bronicki teaches;
The hybrid electric propulsion system of claim 1 (see Claim 1 rejection). Rajashekara further teaches; wherein the aerial vehicle comprises one or more accessory loads (taught as devices/subsystems, column 5 lines 57-63), and wherein the hybrid electric propulsion system further comprises: 
an electric switching device for selectively electrically coupling the first electric machine and the one or more accessory loads (taught as electrical or electromechanical switches, column 5, line 58-59), the one or more controllers (taught as controllers, column 5 lines 57-58) are further configured to: 
activate the electric switching device to electrically couple the first electric machine and the one or more accessory loads to direct electrical power from the first electric machine to the one or more accessory loads (taught as switching connections to the devices/subsystems to reach a desired operating point, column 5 lines 57-63). However, Rajashekara does not teach the trigger event; and wherein if the electrical load change is a load decrease on the engine.
Soucy teaches; and wherein if the electrical load change is a load decrease on the engine the one or more controllers are further configured to: activate the electric switching device to electrically couple the first electric machine and the one or more accessory loads to direct electrical power from the first electric machine to the one or more accessory loads (taught as dissipating power into secondary loads, which is inherently less efficient than using the energy directly; for example, storing the energy in a flywheel will add additional friction dissipation and thus reduce the amount of usable energy, paragraph 0041). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the trigger threshold as taught by Soucy in the system taught by Rajashekara in order to reduce the amount of power. Diverting power to other systems is another way to functionally remove excess energy from the system.

Regarding Claim 11, Rajashekara as modified by Bronicki and Soucy teaches;
The method of claim 10 (see Claim 10 rejection). However, Rajashekara does not teach; wherein the control action further comprises: delivering an amount of excess electrical power from the electric machine to an electrical braking system.
Soucy teaches; delivering an amount of excess electrical power from the electric machine to an electrical braking system (taught as using a rheostatic chopper when a decrease in load is detected to act as a load, paragraph 0046).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the electrical braking system taught by Soucy into the system taught by Rajashekara in order to have a way to compensate for a load decrease	on the turbine engine and to act as a brake, allowing the engine to remain at a constant speed, as taught by Soucy (paragraph 0040). This decreases the wear caused by ramping the engine faster and slower rather than using it most efficiently at a constant load (Soucy paragraph 0008).

Regarding Claim 12, Rajashekara as modified by Bronicki teaches;
The method of claim 10 (see Claim 10 rejection). However, Rajashekara does not teach; wherein the control action further comprises: 
delivering an amount of excess electrical power from the electric machine to one or more accessory loads of the aerial vehicle.
Soucy teaches; delivering an amount of excess electrical power from the electric machine to one or more accessory loads of the aerial vehicle (taught as in response to a decrease in primary load power requirement, redirect power to a secondary load, paragraph 0013, which can be any non-electrical traction motor, power dissipation or accumulation component, paragraph 0041).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the secondary load taught by Soucy into the system taught by Rajashekara in order to have a way to compensate for a load decrease on the turbine, allowing the engine to remain at a constant speed, as taught by Soucy (paragraph 0040). This decreases the wear caused by ramping the engine faster and slower rather than using it most efficiently at a constant load (Soucy paragraph 0008).

Regarding Claim 16, Rajashekara teaches;
A hybrid electric propulsion system for an aerial vehicle (taught as a hybrid turbo electric aero-propulsion system, abstract), the hybrid electric propulsion system comprising: 
an engine (taught as a turbine engine, column 1 lines 65-66); 
a first propulsion assembly mechanically coupled with the engine and configured to produce thrust when driven by the engine (taught as a fan, column 2 lines 2-3); 
a first electric machine mechanically coupled with the engine and configured to generate electrical power when driven by the engine (taught as a generator, column 1 lines 65-66);  32325429-1/GECV-758 
a second electric machine electrically coupled with the first electric machine and configured to receive electrical power from the first electric machine (taught as a motor, column 1 line 67-column 2 line 3); 
a second propulsion assembly mechanically coupled with the second electric machine and configured to produce thrust when driven by the second electric machine (Fig 2 shows a plurality of motors and fans); 
one or more sensing devices positioned onboard the aerial vehicle for detecting one or more performance indicators indicative of an electrical load on the engine (taught as measuring current and voltage, column 6 lines 65-66); 
a fuel control device configured to selectively control a fuel flow to the engine (taught as an engine controller 144 used to control the rate of fuel flow, column 6 lines 52-56);
one or more controllers communicatively coupled with the one or more sensors (taught as an engine controller, column 6 lines 52-56), the one or more controllers configured to: 
receive, from the one or more sensing devices, the one or more performance indicators indicative of the electrical load on the engine (taught as the sensors sending data to the engine controller, column 6 lines 59-61); 
determine whether an electrical load change is present based at least in part on the one or more performance indicators (taught as measuring current and voltage, column 6 lines 65-66); and 
generate, if the electrical load change is present, a control action in response to the electrical load change (taught as sending sensor info to the optimizer, which controls the system in response, column 7 lines 4-9).
	However, Rajashekara does not teach; 
 an electrical braking system comprising a resistor bank and an electric switching device for selectively electrically coupling the first electric machine and the resistor bank;
wherein the control action comprises activating the fuel control device to reduce the fuel flow to the engine and decreasing an efficiency of the second electric machine.
Bronicki teaches; 31325429-1/GECV-758generating, if the electrical load decrease on the engine is present, a control action in response to the electrical load decrease (taught as taught as detecting the electrical load, and if there is a load decrease, generating a control action as repositioning the vanes, column 14 lines 1-12) wherein generating the control action comprises reducing a fuel flow to the engine (taught as reducing the fuel supply in the event of electrical load reduction, column 13 lines 10-25) and (taught as changing the vane angle to decrease the pressure ratio, and consequently the efficiency, in response to load decreases, column 3 lines 15-30. While this is not explicitly applied to a second electric machine, it would be obvious to extend the teachings of one compressor to multiple compressors in the system). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the trigger threshold as taught by Bronicki in the system taught by Rajashekara in order to reduce the amount of power. This helps reduce the risk of overspeed by quickly removing the excess energy in the flow, as taught by Bronicki (column 13 lines 10-25, column 13 lines 46-56). In other words, it would be obvious to reduce the fuel, e.g. the extracted power from the turbine, when less energy is needed from a lower load. 
Soucy teaches; an electrical braking system comprising a resistor bank and an electric switching device for selectively electrically coupling the first electric machine and the resistor bank (taught as a rheostatic chopper, which consists of a resistor bank, used to dissipate braking power, paragraph 0031).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the electrical braking system taught by Soucy into the system taught by Rajashekara in order to have a way to compensate for a load decrease	on the turbine engine and to act as a brake, allowing the engine to remain at a constant speed, as taught by Soucy (paragraph 0040). This decreases the wear caused by ramping the engine faster and slower rather than using it most efficiently at a constant load (Soucy paragraph 0008).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Rajashekara (US9586690B2) as modified by Bronicki (US5704209A) and Soucy (US20050147490A1), and further in view of Zagranski (US4500966A).
Regarding Claim 17, Rajashekara as modified by Bronicki and Soucy teaches;
The hybrid electric propulsion system of claim 16 (see Claim 16 rejection). Rajashekara further teaches; further comprising: 
an energy storage device electrically coupled with the second electric machine (taught as an energy storage subsystem, column 1 line 66-67), control delivery of electrical power from the energy storage device to the second electric machine to drive the second propulsion assembly (taught as the energy storage subsystem being used to power the motor controlling the fan, column 2 lines 58-61). However, Rajashekara does not teach the trigger; wherein if the electrical load change is caused by a failure of the first electric machine. 
Zagranski teaches; and wherein if the electrical load change is caused by a failure of the first electric machine, the one or more controllers are further configured to: control delivery of electrical power from the energy storage device to the second electric machine to drive the second propulsion assembly (taught as detecting a failure in an engine and subsequently increasing the limits/power to the second engine, abstract).
While Zagranski does not explicitly teach utilizing an energy storage device the intent is to increase the power available to the second engine in the case of failure. Using previously stored energy to increase the power available and to drive a motor, as used by Rajashekara (column 2 lines 58-61), is one way to accomplish this goal.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate a specific failure detection and mitigation method as taught by Zagranski into the system taught by Rajashekara in order to include redundancy, such that if an engine fails the vehicle can still maneuver while preventing a potentially catastrophic crash, as suggested by Zagranski (abstract)	

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Rajashekara (US9586690B2) as modified by Bronicki (US5704209A) and Soucy (US20050147490A1), and further in view of Nayfeh (US10469007B2)
Regarding Claim 19, Rajashekara as modified by Bronicki and Soucy teaches;
The hybrid electric propulsion system of claim 16 (see Claim 16 rejection). However, Rajashekara does not teach; wherein at least one of the one or more sensing devices is positioned adjacent an output shaft mechanically coupling the engine with the first electric machine and at least one of the one or more sensing devices is positioned adjacent an output shaft mechanically coupling the second electric machine with the second propulsion assembly.
Nayfeh teaches; wherein at least one of the one or more sensing devices is positioned adjacent an output shaft mechanically coupling the engine with the first electric machine and at least one of the one or more sensing devices is positioned adjacent an output shaft mechanically coupling the second electric machine with the second propulsion assembly (taught as a torque sensor, abstract, located by the output shaft, Fig 2 element 110).
Nayfeh teaches the claimed invention except for a torque sensor on each electrical machine/engine. It would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate an additional torque sensor on the second electric machine/engine, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the characterization system taught by Nayfeh into the system taught by Rajashekara in order to better characterize the hybrid turbine conditions, such as power and torque, especially to determine the performance of the engine, as taught by Nayfeh (column 1 lines 17-18).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Rajashekara (US9586690B2) as modified by Bronicki (US5704209A) and Soucy (US20050147490A1), and further in view of Langenbacher (US20140053567A1). 
Regarding Claim 20, Rajashekara as modified by Bronicki and Soucy teaches;
The hybrid electric propulsion system of claim 16 (see Claim 16 rejection). However, Rajashekara does not teach; wherein to determine whether the electrical load change is present, the one or more controllers are configured to: 
determine an electrical load rate indicative of the electrical load on the engine over a predetermined time interval based at least in part on the one or more performance indicators; and 
compare the electrical load rate with a predetermined rate threshold; wherein if the electrical load rate exceeds the predetermined rate threshold, the one or more controllers determine that the electrical load change is present.
Langenbacher teaches; determine an electrical load rate indicative of the electrical load on the engine over a predetermined time interval based at least in part on the one or more performance indicators (taught as comparing the current control cycle to the previous cycle to determine an abrupt load increase, paragraph 0031); and 
compare the electrical load rate with a predetermined rate threshold; wherein if the electrical load rate exceeds the predetermined rate threshold, the one or more controllers determine that the electrical load change is present (taught as a threshold load value, which if exceeded, indicates an abrupt change, paragraph 0031).
While the electrical load rate is not explicitly taught, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the derivative of the load instead of the actual load number itself as taught by Langenbacher. Using a rate/differential threshold rather than a value threshold would enable one to react faster by effectively predicting the future behavior of the turbine, and is well known in proportional, integral and differential (PID) control. PID control is also known to be used for controlling turbines; for example, the attached paper “Robust Control of Steam Turbine System Speed Using Improved IMC Tuned PID Controller” describes using PID in order to maintain a turbine speed despite oscillatory loads and forces. Thus, it would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the load limit as described by Langenbacher with a rate limit, such as used in PID control, in order to have a faster, more dynamic response to changing loads, and thus prevent overspeed conditions before they occur.

Response to Arguments
The applicant argues on page 8 of the remarks that the claim language should not invoke 112f. 
The examiner agrees in part. Specifically, the argument regarding controllers is found to be persuasive, and the 112f invocation is dropped. However, the other elements are ambiguous enough and do not provide enough structural detail in the claims, and thus invoke 112f.
Invocation of 112f is determined purely on the claim language in regards of the 3 prong test. 
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; [in this case, and assembly, device, machine or unit]
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; [in this case, each element recited in the 112f section uses ‘configured to’] and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. [in this case, insufficient structure is present to ascertain the scope of the element in the claim language]
For example, the propulsion assembly does not present sufficient structure to identify the generic placeholder because; as defined by the claim, it is merely electrically coupled to the second electric machine and configured to produce thrust. This can be accomplished by a large variety of structures, including motors, engines, turbines, propeller, and fans, which may or may not be sufficient in performing the claimed function. The argument regarding that the propulsion assembly in and of itself is sufficient structure in view of the claims, specification and drawings is the entire point of the 112f invocation; the inclusion of the specification and drawings in the interpretation of the claim elements invoked by 112f allows one to ascertain the scope of the invention. This applies to the rest of the 112f invocations as well. If the applicant wishes to avoid 112f invocation, the examiner recommends expanding on the structure within the claims, or removing the nonce terms like ‘assembly’, ‘device’, or ‘unit’ and replacing them with structures from the specification.

Applicant argues on page 9 of the remarks that the amendments to the independent claims regarding decreasing an efficiency of the second electric machine is not taught by the prior art. 
The applicant argues on page 9 that Bronicki is silent on the efficiency of the electric machine in response to the load change. The examiner disagrees that Bronicki is silent on lowering the efficiency, as column 3 lines 15-30 recite changing the vane angle to decrease the pressure ratio, and consequently the efficiency, in response to load decreases. While this is not explicitly applied to a second electric machine as claimed, it would be obvious to extend the teachings of one compressor, as taught by Bronicki, to multiple compressors in the system.

The applicant argues on page 10 of the remarks that Rajashekara teaches away from decreasing efficiency by citing column 4, lines 2-7. In response, Rajashekara states maximizing efficiency as an example of a desired objective, not the sole objective, and does not preclude other objectives.  Furthermore, Rajashekara does teach the use of an optimizer to operate at a desired level of efficiency (column 7 lines 7-10), which can indicate any efficiency that could be desired. Moreover, the prior art's mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed…." In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004) (see also MPEP § 2123). Thus, Rajashekara does not teach away from the claimed invention. 

The applicant argues on page 10 of the remarks that Rajashekara does not teach decreasing the efficiency of the second electric machine. Rajashekara, as noted above, does discuss modifying/achieving desired efficiencies, but the examiner agrees that Rajashekara does not explicitly teach modifying the efficiency of the second electric machine in response to the load decrease as claimed. However, that deficiency is cured by Bronicki, as presented in the rejection above.

The applicant argues on page 11 of the remarks that independent claims 10 and 16, which have been amended similarly to claim 1, should also be allowable for the same reasons. In light of the above rejections, this argument is rendered moot, and claims 10 and 16 are rejected under the same rationale as the arguments pertaining to claim 1 above.
The applicant argues on page 11 of the remarks that the dependent claims, at least by their dependency on allowable subject matter, should be allowable. In light of the above rejections, this argument is rendered moot.

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to GABRIEL ANFINRUD whose telephone number is (571)270-3401.  The examiner can normally be reached on M-F 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jelani Smith can be reached on (571)270-3969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GABRIEL ANFINRUD/Examiner, Art Unit 3662              
                                                                                                                                                                                          
/MAHMOUD S ISMAIL/Primary Examiner, Art Unit 3662